DISSENTING OPINION
GaRREtt, Judge:
There being no question but that the Aubusson tapestry involved is an artistic antiquity, such as was contemplated by paragraph 1708 of the Tariff Act of 1922, the only issue in the case is whether the regulations prescribed by the Secretary of the Treasury for the administration of the paragraph were complied with.
To my mind the determination of this issue turns upon the proper construction of the second paragraph of these regulations quoted in the majority opinion, and which is here quoted again:
The invoice filed upon entry shall contain the name and address of the person from whom the articles were acquired, date when acquired, and, if possible, the place and approximate date of production.
The invoice as to the involved tapestry was made out by one of the Thierards, who was the seller to Mrs. Hinkle, and states that it was bought by Thierard Fréres [Bros.] from a Madame Léfevre December 21, 1925, but does not give the latter’s address. This address is all that appears to be lacking, even to meet the requirements under the construction of the majority.
This invoice is complete in so far as the transaction between Thier-ard Fréres and Mrs. Hinkle was concerned — that is, it gives the person from whom the latter bought it (the invoicers themselves), their address and the date on which they sold it to her, together with the place and approximate date of production.
Had Mrs. Hinkle, herself, made out this invoice (the other conditions of the regulations being complied with) it would have been sufficient to grant her the free entry sought, under the unappealed holding of the Customs Court as to the other tapestry involved in this same shipment or entry. It would not in that event have been required that the name, address, and date of purchase by Thierard Fréres from Madame Léfevre be stated in the invoice.
Assuming the holding as to the other tapestry to be correct, I am unable to reconcile myself to the conclusion of the majority which *131necessarily must mean that they construe the regulation to require that where the foreign seller makes out the invoice he must go a step further than is required when the importing purchaser makes out the invoice. Such a construction seems to me to be highly technical and to result in an injustice in this case.
I do not feel that the exact issue here passed upon is stare decisis under United States v. William A. Bird, 16 Ct. Cust. Appls. 306, T. D. 42878, referred to in the majority opinion, nor under Louis Rosenfield v. United States, 18 C. C. P. A. (Customs) 146, T. D. 44361, referred to during the oral argument.
Those cases arose while article 423 of the Regulations of 1923 contained a provision reading:
There shall be attached to the invoice filed upon entry a certificate of the foreign seller or shipper before the American consul at the place of shipment in substantially the following form:

-,19...

I,-, do hereby certify that I am the_of certain works of art, viz, -, covered by consular invoice No._, certified before the American consul at_, on the_ day of-, 19-.; that the said -_were acquired by me from-on the-day of-, 19__; and I further declare that_
Had this provision been in effect at the date of the involved entry it would seem to have required the statement from Thierard Fréres, which the majority hold necessary, but by T. D. 42299, issued July 9, 1927, and going into effect 60 days after that date, article 423, Customs Regulations of 1923, was amended and same was given the form quoted in full in the majority opinion.
This amended regulation omits entirely the text which I have last quoted above, but the majority opinion construes the language of the present regulation so as to continue the quoted requirement of the old regulation in full force and effect.
It seems to me that the paragraph which I have quoted from the present article 423, which was in effect when the involved entry was made, should be construed so as to hold that when the invoice shows the name and address of the person from whom the importing purchaser bought, together with the date of purchase and, where possible, the place and approximate date of production, it is a sufficient compliance with the regulations, in so far as that particular phase of this importation is concerned, and that the mere fact that such invoice was made out by the seller abroad, rather than by the importing purchaser, does not require the statement as to the person from whom the said seller purchased, together with the date of such purchase and the address of the third party.
*132This construction seems to me the reasonable, sound, and correct one and is certainly one which, in this case and in all cases on all fours with it, would carry out the manifest intent of Congress to admit such merchandise duty free.
I, therefore, respectfully dissent.